DETAILED ACTION
The following Office action concerns Patent Application Number 16/956,412.  Claims 1-15 are pending in the application.
Claims 8, 9 and 15 are withdrawn from consideration as being drawn to non-elected inventions or species.
Election/Restrictions
A restriction requirement was sent to the Applicant on February 18, 2022.  The Applicant was required to elect among several groups of inventions and species of compound.  The Applicant responded to the restriction requirement on April 18, 2022 and elected Group I, claims 1-14, with traverse.  The applicant also elected a species of compound corresponding to structure (c) in claim 10.  In traversing the restriction requirement, the Applicant argues that the common technical feature of the claims provides a contribution over the prior art.  However, the grounds of rejection discussed below show that the claimed invention was obvious in view of the prior art.  Therefore, the claimed invention does not provide a contribution over the prior art and restriction is proper. 
Accordingly, claims 8, 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions or species of compound.
Claim Objections
Claims 4 and 7 are objected to because the term “formula (I)” is used to denote two different structures.  One of these structures should be given a different name.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Dorok et al (US 2014/0332789) in view of Senkovskyy (US 2018/0337339). 
Dorok et al teaches a material for an electron transport layer comprising a metal complex or salt of formula:

    PNG
    media_image1.png
    129
    345
    media_image1.png
    Greyscale

wherein M includes Mg, n is 2, and the A’s include pyrazolyl (par. 16-17, 23).  Mg is a divalent metal.  The electron transport layer further comprises an electron transport matrix compound comprising a phosphine oxide group (par. 18, 32).  The material is semiconducting (par. 55, 59).  The material is used in a semiconducting layer in an organic electronic device (par. 47-48, 55, 59).
	Dorok et al does not teach that the matrix compound contains a dialkylphosphine oxide group.
	However, Senkovskyy teaches an electron transport layer comprising a matrix compound of formula:

    PNG
    media_image2.png
    164
    363
    media_image2.png
    Greyscale

(par. 6-8; page 13).  The above matrix compound contains a dialkylphosphine oxide group and provides improved quantum efficiency and improved operating lifetime (par. 6-8).  The compound matches elected compound (c) in claim 10.
	Dorok et al teaches an electron transport layer comprising a matrix compound comprising a phosphine oxide group (par. 18, 32).  Senkovskyy teaches an electron transport layer comprising a matrix compound comprising a dialkylphosphine oxide group which provides improved quantum efficiency and improved operating lifetime (par. 6-8).  A person of ordinary skill in the art would have been motivated to combine the matrix compound of Senkovskyy with the electron transport layer of Dorok et al in order to obtain improved quantum efficiency and operating lifetime. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 16, 2022